Citation Nr: 0916408	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  04-20 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable rating for hearing 
loss of the right ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1993 to October 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for hearing loss in the 
right ear, and denied service connection for hearing loss in 
the left ear and for tinnitus.  In September 2006, the Board 
remanded the claims for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

In September 2006, the Board remanded the claims for the 
purpose of obtaining opinions addressing whether the 
Veteran's left ear hearing loss and tinnitus were related to 
acoustic trauma in service.  At the time of the September 
2006 remand, the Board noted that such opinions were 
necessary given that the Veteran's service medical records 
demonstrated sensorineural hearing loss in the left ear, that 
he was routinely exposed to hazardous noise, and because he 
had been service-connected for hearing loss in the right ear.

The Veteran underwent additional ear examination in November 
2008.  The examiner opined that the Veteran's left ear 
hearing loss was not related to acoustic trauma in service 
because he had normal hearing in his left ear at the time he 
was separated from service.  Significantly, however, 
examination at separation from service did reveal hearing 
loss, although that hearing loss was not of the severity 
required under 38 C.F.R. § 3.385 (2008) to be recognized as 
hearing loss for VA purposes.  The examiner, in determining 
that the Veteran had "normal" hearing at the time of his 
separation from service, failed to address the opinion 
requested by the Board:  whether the Veteran's current 
hearing loss was related to the hearing loss demonstrated at 
separation from service, regardless of whether the hearing 
loss demonstrated at separation form service met the criteria 
of 38 C.F.R. § 3.385.  The failure to address the hearing 
loss demonstrated at separation from service renders the 
November 2008 opinion inadequate for rating purposes.  
Accordingly, the Board finds that an additional remand for an 
additional etiological opinion is necessary.

The Board also finds that a remand is necessary with respect 
to the Veteran's claim for service connection for tinnitus.  
The Veteran has reported a continuity of tinnitus since he 
was exposed to acoustic trauma in service.  The November 2008 
report of examination indicates that at the time of the 
examination, tinnitus "matching" could not be tested 
because tinnitus was not "heard" at the time of the 
examination.  Because there was no evidence of tinnitus at 
the time of the examination, the examiner determined that the 
Veteran's tinnitus was unrelated to acoustic trauma in 
service.  In rendering that opinion, the examiner failed to 
take into consideration the Veteran's report of continuity of 
symptomatology, rendering the opinion inadequate for rating 
purposes.  As the Veteran is competent to report tinnitus 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses, the 
examiner was required to consider the Veteran's testimony 
regarding continuity of symptomatology in determining whether 
his tinnitus is related to the noise exposure documented in 
service.  Layno v. Brown, 6 Vet. App. 465 (1994); Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (holding that an 
examination was inadequate where the examiner did not comment 
on the Veteran's report of in-service injury but relied on 
the absence of evidence in the service medical records to 
provide a negative opinion).

Lastly, with regard to the Veteran's claim of entitlement to 
an initial compensable rating for hearing loss in the right 
ear, the Board finds that this claim is inextricably 
intertwined with the Veteran's pending claim for service 
connection for left ear hearing loss.  The appropriate remedy 
where a pending claim is inextricably intertwined with claim 
currently on appeal is to defer adjudication of the claim on 
appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
audiological examination with an examiner 
who has not yet examined the Veteran for 
the purpose of ascertaining whether his 
left ear hearing loss and tinnitus are 
the result of the hazardous noise 
exposure documented in active service.  
The report of examination should reflect 
that the claims folder was reviewed.  All 
opinions expressed by the examiner should 
be accompanied by a complete rationale, 
with citation to relevant medical 
findings.  Based upon a review of the 
claims folder, the examiner should 
provide the following opinions:

a.  Is it at least as likely as not 
(50 percent probability or greater) 
that the Veteran's left ear hearing 
loss is causally related to his 
period of active service, including 
exposure to hazardous noise?  The 
examiner should consider the 
minimal left ear hearing loss 
documented on examination prior to 
separation from service in 
determining whether his current 
hearing loss is related and the 
Veteran's statements regarding 
continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 
23 (2007) (holding that an 
examination was inadequate where 
the examiner did not comment on the 
Veteran's report of in-service 
injury and instead relied upon the 
absence of evidence in the service 
medical records to provide a 
negative opinion).
b.  Is it at least as likely as not 
that the Veteran's tinnitus is 
causally related to his period of 
active service, including exposure 
to hazardous noise?  The examiner 
should consider the Veteran's 
statements regarding continuity of 
symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was 
inadequate where the examiner did 
not comment on the Veteran's report 
of in-service injury and instead 
relied upon the absence of evidence 
in the service medical records to 
provide a negative opinion).

2.  Then, readjudicate the appeal.  If 
the decisions remain adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

